MEMORANDUM OPINION
                                       No. 04-09-00100-CV

                                         John CANALES,
                                            Appellant

                                                 v.

                                       Todd and Eve OWEN,
                                             Appellees

                      From the County Court at Law No 3, Bexar County, Texas
                                      Trial Court No. 300949
                               Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 1, 2009

DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal. The motion contains a

certificate of service to appellees, who have not opposed the motion. We, therefore, grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

                                                  PER CURIAM